DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits for application no. 16/622,060 filed on December 12th, 2019. Claims 33-64 are pending.

Priority
Examiner acknowledges the Applicant’s claim to priority of application DE 10 2017 210 068 filed on June 14th, 2017. A certified copy was received on December 12th, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 12th, 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement was considered by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the features recited in claim 41 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. 

Regarding Claim 41, please provide a drawing sheet showing the features recited in claim 41 or point to the figure where these features are shown.

Please change the reference numerals for the selector disk seen in Fig. 20 from “2b” to “5b”.

Please change “2ig. 27” to “Fig. 27”.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
	Regarding Claim 47 (line 3), please change the recitation “the piston rod” to - - [[the]] a piston rod - - to establish antecedent basis.
	
	Regarding Claim 48 (lines 6-7), please change the recitation “a second sleeve (25) of the plurality of sleeves (25, 26) is provided on an end of the compression spring (9)” to - - a second sleeve (25) of the plurality of sleeves (25, 26) is provided on [[an]] another end of the compression spring (9) - - to distinguish from the end of the compression spring previously recited (lines 3-4).

	Regarding Claim 49 (line 6), please change the recitation “an end of the compression spring (9)” to - - [[an]] another end of the compression spring (9) - - to distinguish from the end of the compression spring previously recited (line 4).

	Regarding Claim 50 (line 4), please change the recitation “the piston rod” to - - [[the]] a piston rod - - to establish antecedent basis.

	Regarding Claim 51 (line 5), please change the recitation “the piston rod” to - - [[the]] a piston rod - - to establish antecedent basis.	

	Regarding Claim 51 (lines 5-6), please change the recitation “a spring guide (41)” to - - a spring guide [[(41)]] (42) - - to correct the recited reference numeral.

	Regarding Claim 53 (lines 2-3), please change the recitation “the disengaged condition” to - - [[the]] a disengaged condition - - to establish antecedent basis.

	Regarding Claim 58 (line 2), please change the recitation “configured to prevents the locking pawl (2a)” to - - configured to [[prevents]] prevent the locking pawl (2a) - -.

	Regarding Claim 58 (line 3), please change the recitation “the disengaged condition” to - - [[the]] a disengaged condition - - to establish antecedent basis.

Claim 62 (lines 3-4), please change the recitation “the disengaged condition” to - - [[the]] a disengaged condition - - to establish antecedent basis.

	Regarding Claim 64 (lines 22-23), please change the recitation “the recess (15) of the parking lock piston (12)” to - - [[the]] a recess (15) of the parking lock piston (12) - - to establish antecedent basis.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 33-63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 33 (line 18), in the recitation of “a plane of motion of the connecting bar (4) is essentially parallel to a plane of motion of the locking pawl (2; 2a) and also essentially perpendicular to the pawl pin (1)” it is unclear from the disclosure if these features are parallel/perpendicular or not. Use of the term “essentially” creates ambiguity with terms that would otherwise be definite given their accepted meaning and the specification does not convey to one of ordinary skill the metes and bounds of the “essentially parallel” and “essentially perpendicular”. The lack of clarity renders the claim indefinite. See MPEP 2173.05(b)(III)(B).

Regarding Claim 37 (lines 2-4), in the recitation of “a lever arm force of the selector disk (5) applied during disengagement of the parking lock remains at least approximately constant” it is unclear from the disclosure the intended scope of the term “at least approximately constant”. Use of the term “at least approximately” creates ambiguity with terms that would otherwise be definite given their accepted meaning and the specification does not convey to one of ordinary skill the metes and bounds of the term “at least approximately constant”. The lack of clarity renders the claim indefinite.

Regarding Claim 45, in the recitation of “the parking lock actuator (120) is arranged essentially parallel to the connecting bar” it is unclear from the disclosure if these features are parallel or not. Use of the term “essentially” creates ambiguity with terms that would otherwise be definite given their accepted meaning and the specification does not convey to one of ordinary skill the metes and bounds of the term “essentially parallel”. The lack of clarity renders the claim indefinite. See MPEP 2173.05(b)(III)(B).

Regarding Claim 55 (lines 1-2), in the recitation “wherein an additional spring element (34) is arranged on one of the stop surface (31) or the corresponding stop surface (32), and the additional spring element (34)” it is unclear from the disclosure how an additional spring element (Fig. 20, 34) could exist between a gap (Fig. 19, 31) that “is not provided between the stop surface (31) of the selector disk (5b) and the corresponding stop surface (32) of the locking pawl (2a)” (claim 54, lines 3-5). Applicant appears to have mixed the embodiments seen in Figs. 19 and 20. The lack of clarity renders the claim indefinite.

Regarding Claim 55 (lines 3-4), in the recitation “the additional spring element (34) is configured to assist or replace the engaging spring element (9)” it is unclear from the disclosure whether “the engaging spring element” recited in claim 33 (line 14) is still required. The lack of clarity renders the claim indefinite.

Regarding Claim 56 (lines 1-2), in the recitation “wherein an additional spring element (34) is arranged on both the stop surface (31) and the corresponding stop surface (32)” it is unclear from the disclosure how an additional spring element (Fig. 21, 34) could exist between a gap (Fig. 19, 31) that “is not provided between the stop surface (31) of the selector disk (5b) and the corresponding stop surface (32) of the locking pawl (2a)” (claim 54, lines 3-5). Applicant appears to have mixed the embodiments seen in Figs. 19 and 21. The lack of clarity renders the claim indefinite.

Regarding Claim 56 (lines 3-4), in the recitation “the additional spring element (34) is configured to assist or replace the engaging spring element (9)” it is unclear from the disclosure whether “the engaging spring element” recited in claim 33 (line 14) is still required. The lack of clarity renders the claim indefinite.

Regarding Claim 59 (lines 1-2), in the recitation “the additional spring element (34a) is configured to assist or replace the engaging spring element (9)” it is unclear from the disclosure whether “the engaging spring element” recited in claim 33 (line 14) is still required. Applicant could recite “the additional spring element (34a) is configured to assist the engaging spring element (9)” to clarify the recitation. The lack of clarity renders the claim indefinite.

Claims 34-63 are rejected based upon their dependency to a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33, 45-46, 52-54 and 62-63 are rejected under 35 U.S.C. 103 as being unpatentable over Massini (DE 10 2008 011 115), in view of Tuday (US 5,630,339). See attachment “DE102008011115 - Translation” provided to Applicant in this Office Action.

Regarding Claim 33, Massini teaches a parking lock (see Fig. 1) for an automatic transmission in a motor vehicle ([0001] - “The invention is directed to a transmission locking device manufactured including a pivotably mounted pawl arm, in particular for realizing a parking lock of an automatic transmission”), comprising: 
a locking pawl (“ratchet arm” 1) pivotably mounted on a pawl pin (“journal” 5) and engageable with a parking interlock gear (“ratchet wheel” 3) connected to an output shaft of the automatic transmission ([0008] - “This makes it possible in an advantageous manner to create a transmission locking device for selectively locking a transmission section”); 
an interlocking element (“clamping piece” 6) arranged on a connecting bar (“slide” 7) to a selector disk (“pivoting lever element” 4), 
“spring” 9), 
the interlocking element (6) clamped between the locking pawl (1) and a guiding plate (“support structure” 11) in order to prevent the locking pawl (1) from being forced out from a tooth space (“engagement recesses” 3a) of the parking interlock gear (3) in an engaged condition (position seen in Fig. 2b) of the parking lock (1), 
wherein an end (right end in Fig. 1) of the connecting bar (7) facing away from the interlocking element (6) is articulatedly connected (via “pivot pin” 8) to the selector disk (4), 
wherein the connecting bar (7) is arranged below (Fig. 1 rotated 180°) the locking pawl (1) such that a plane of motion of the connecting bar (7) is essentially parallel to a plane of motion of the locking pawl (1) and also essentially perpendicular to the pawl pin (5), and 
wherein the selector disk (4) is rotatably mounted on the pawl pin (5).
Massini does not teach “wherein the selector disk is operatively connected to a parking lock actuator such that the parking lock is disengageable with an actuation force of the parking lock actuator counter to a spring force of an engaging spring element, and the parking lock is engageable with the spring force of the engaging spring element”. In other words, Massini teaches a parking lock (1) that is engageable (position seen in Fig. 2b) with an actuation force of a parking lock actuator (“actuating lever” 16) counter to a spring force of an engaging spring element (“spring device” 13), and the parking lock (1) is disengageable (position seen in Fig. 2a) with the spring force of the engaging spring element (13). 
Tuday teaches wherein a selector disk (Fig. 1, “bell crank” 32) is operatively connected to a parking lock actuator (“actuating rod” 34) such that a parking lock (“pawl” 20) is disengageable with an actuation force of the parking lock actuator (34) counter to a spring force of an engaging spring element (“torsion spring assembly” 22), and the parking lock (20) is engageable (see Fig. 1) with the spring force of the engaging spring “A park pawl in a transmission is rotatably supported on a manually rotatable control rod and resiliently biased toward engagement with a toothed output gear by a spring acting between the control rod and the pawl”).
One of ordinary skill in the art would appreciate that there are only two alternatives where an engaging spring element can either bias a parking lock towards an engaged or a disengaged position, so it would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to reverse the operation of the parking lock taught by Massini as suggested by Tuday, such that “wherein the selector disk is operatively connected to a parking lock actuator such that the parking lock is disengageable with an actuation force of the parking lock actuator counter to a spring force of an engaging spring element, and the parking lock is engageable with the spring force of the engaging spring element”, as one of ordinary skill in the art would have recognized that the result of the doing so would have been predictable, and have the obvious advantage of providing an emergency engaged parking lock position in the event of a parking lock actuator failure in order to prevent a vehicle rollaway.

Regarding Claim 45, Massini and Tuday teach the parking lock of claim 33, 	Massini teaches wherein the parking lock actuator (Fig. 2a, 16) is arranged essentially parallel to the connecting bar (7) below the connecting bar (7).
 
Regarding Claim 46, Massini and Tuday teach the parking lock of claim 33, 
Massini teaches wherein the engaging spring element (Fig. 1, 13) is a torsion spring (see Fig. 1), and 
coils (between “legs” 13a, 13b) of the torsion spring (13) are arranged around the pawl pin (5).

Claim 52, Massini and Tuday teach the parking lock of claim 33, 	Massini teaches wherein the selector disk (Fig. 1, 4) comprises two legs ([0049] - “The pivot lever element 4 can also be designed such that it forms two lever legs, the pawl arm 1 being received between these two lever legs”), 
each of the two legs ([0049] - “two lever legs”) comprises a circular bore (see Fig. 1), 
the circular bores of the two legs are arranged coaxially to each other and are configured to mount the selector disk (4) on the pawl pin (5), and 
the locking pawl (1) is mounted between the two legs (see [0049] above). 

Regarding Claim 53, Massini and Tuday teach the parking lock of claim 33, 
Massini teaches wherein a stop (Fig. 1, “driver structure” 4a) for the locking pawl (1) is provided on the selector disk (4) to hold the locking pawl (1) in the disengaged condition of the parking lock ([0032] - “For this purpose, a driver structure 4a is formed on the pivot lever 4, which as such interacts with the driver pin 4 and ensures that, when the pivot lever 4 is in the pivot position shown here, the pawl arm 1 does not engage in an impermissible manner with the locking wheel 3”), and 
the stop (4a) for the locking pawl (1) prevents the locking pawl (1) from touching the parking interlock gear (3) in the disengaged condition of the parking lock (see [0032] above). 

Regarding Claim 54, Massini and Tuday teach the parking lock of claim 53, 
Massini teaches wherein a stop surface (Fig. 1, 4a) is the stop (4a) on the selector disk (4), 
the stop surface (4a) cooperates with a corresponding stop surface (“driver pin” 14) of the locking pawl (1), and 

 
Regarding Claim 62, Massini and Tuday teach the parking lock of claim 33, 
Massini teaches wherein the locking pawl (Fig. 1, 1) is shaped such that the locking pawl (1) rests against the interlocking element (6) in a force-locking manner in the engaged condition (see Fig. 2b) of the parking lock (1) and in the disengaged condition (see Fig. 2a) of the parking lock (1). 

Regarding Claim 63, Massini and Tuday teach the parking lock of claim 62, 
Massini teaches wherein the locking pawl (Fig. 2b, 1) comprises a first functional surface (“supporting flank” 1e) and a second functional surface (sloped portion adjacent to 1e), 
the first functional surface (1e) clamps the interlocking element (6) between the locking pawl (1) and the guiding plate (11) in the engaged condition (see Fig. 2b) of the parking lock, and 
the second functional surface (Fig. 1, sloped portion adjacent to 1e) rests against a corresponding surface of the interlocking element (6) in the disengaged condition (see Fig. 1) of the parking lock. 

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Massini (DE 10 2008 011 115), in view of Tuday (US 5,630,339), and in view of Schwekutsch et al. (US 8,840,506) cited on the IDS filed December 12th, 2019, hereinafter Schwekutsch.  

Claim 44, Massini and Tuday teach the parking lock of claim 33, 	Massini and Tuday do not teach “wherein the parking lock actuator is an electric servo-drive operatively connected to the selector disk”. In other words, the disclosure of Massini is silent to the actuator type and Fig. 2a suggests to one of ordinary skill in the art an actuator (17) of the mechanical linkage type.
 Schwekutsch teaches a parking lock actuator (Fig. 1, “parking lock assembly” 2 and “actuator” 7) is an electric servo-drive (“actuator 7, more particularly an electro-mechanical actuator”) operatively connected to a selector disk (“pressure element” 10). Schwekutsch also teaches an “advantage of such an embodiment that may be achieved is that the electric drive can be used for reducing the actuating forces required for releasing the locking mechanism, which, in turn, positively influences the design of all elements and components of the locking mechanism” (col. 2, line 10).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the parking lock of Massini and Tuday and the electrical parking lock actuator of Schwekutsch, such that “wherein the parking lock actuator is an electric servo-drive operatively connected to the selector disk”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of “reducing the actuating forces required for releasing the locking mechanism, which, in turn, positively influences the design of all elements and components of the locking mechanism” (Schwekutsch, col. 2, line 10).

Allowable Subject Matter
Claim 64 is allowed.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The prior art of Okanishi (US 7,506,737) listed in the attached "Notice of References Cited" discloses a similar parking lock device comprising a torsion spring biased towards an engaged condition.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571) 272-4074. The examiner can normally be reached on M-F, 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659